Case: 21-10116     Document: 00516479511          Page: 1    Date Filed: 09/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 21, 2022
                                   No. 21-10116
                                                                       Lyle W. Cayce
                                                                            Clerk

   BlueStar Cabinets, Incorporated,

                                                            Plaintiff—Appellant,

                                       versus

   Ur M. Jaddou, Director of U.S. Citizenship and Immigration Services;
   Donna Campagnolo, Director of California Service Center,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:20-CV-840


   Before Richman, Chief Judge, and Clement and Duncan, Circuit
   Judges.
   Per Curiam:*
          BlueStar Cabinets (BlueStar) appeals an order of the district court
   granting summary judgment in favor of the United States Citizenship and
   Immigration Services (USCIS). The district court found that USCIS was



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10116          Document: 00516479511              Page: 2       Date Filed: 09/21/2022




                                           No. 21-10116


   not arbitrary or capricious in denying BlueStar’s L-1A visa petition for its
   CEO, Jigneshkumar Lodaliya. Because USCIS’s findings were supported
   by the evidence in the record, and the agency articulated a rational basis for
   its decision, we affirm.
                                                 I
           The Immigration and Nationality Act (INA) provides for entry into
   the United States for classes of nonimmigrants who seek to live and work in
   the country temporarily. 1 One such means of entry is the L-1 visa. The L-1
   visa allows foreign companies to transfer certain employees to their U.S.
   offices or to offices of their U.S.-based affiliates for up to seven years. 2
   Congress established the L-1 visa to “facilitate the temporary admission into
   the United States of executive, managerial, and specialist personnel of
   international organizations.” 3 There are two varieties of L-1 visa: L-1A and
   L-1B. L-1A visas are available only to intracompany transferees in managerial
   or   executive        roles    as   defined       by   the   INA. 4        An     executive
   “primarily . . . [d]irects the management of the organization . . . [e]stablishes
   the goals and policies of the organization . . . [e]xercises wide latitude in
   discretionary decision-making; and [r]eceives only general supervision or




           1
           See 8 U.S.C. § 1101(a)(15) (excepting certain classes of individuals from the term
   “immigrant”).
           2
               8 U.S.C. § 1101(a)(15)(L); 8 U.S.C. § 1184(c)(2)(D)(i).
           3
          Nat’l Hand Tool Corp. v. Pasquarell, 889 F.2d 1472, 1475-76 (5th Cir. 1989) (citing
   116 Cong. Rec. 5730 (1970)).
           4
            8 U.S.C. § 1101(a)(15)(L); 8 C.F.R. § 214.2(l)(1)(i); see Brazil Quality Stones, Inc.
   v. Chertoff, 531 F.3d 1063, 1066 (9th Cir. 2008) (discussing the subdivision and
   nomenclature).




                                                 2
Case: 21-10116           Document: 00516479511              Page: 3         Date Filed: 09/21/2022




                                            No. 21-10116


   direction from higher level executives . . . .” 5 L-1B visas, not applicable here,
   are available to some specialized employees.
           Mr. Lodaliya is the CEO of Krishna Textile, an Indian company.
   BlueStar is a U.S. affiliate of Krishna Textile that as of the time of filing had
   just incorporated in Texas. Lodaliya is to assume the role of CEO of BlueStar
   in addition to his role as CEO of Krishna Textile, and BlueStar seeks to have
   him work in the United States in that role. To authorize Lodaliya’s entry into
   the country, BlueStar filed an I-129 petition with USCIS on behalf of
   Lodaliya to classify him as a nonimmigrant, intracompany, executive
   transferee under an L-1A visa. 6
           BlueStar filed its petition with USCIS seeking to classify Lodaliya as
   an executive transferee in November 2019. In support of the petition,
   BlueStar submitted an affidavit from Lodaliya describing his role at Krishna
   Textile and his upcoming role at BlueStar; an organizational chart of Krishna
   Textile; and a business plan for BlueStar including a planned organizational
   chart and detailed financial forecasts. BlueStar had incorporated in Texas
   within the year preceding the filing of its application, and it was considered a
   “new office” under the INA. 7 As such, it could only seek a visa for Lodaliya
   for a one-year time period and had to submit additional documentation that
   it would be able to, among other things, support an executive position within
   one year of the petition being approved. 8 It sought the visa for December
   2019 to December 2020.



           5
               8 C.F.R. § 214.2(l)(1)(ii)(C) (defining “executive capacity”).
           6
               8 C.F.R. § 214.2(l)(1)(i).
           7
               See 8 C.F.R. § 214.2(l)(1)(ii)(F) (defining “new office”).
           8
             See 8 C.F.R. § 214.2(l)(3)(v) (listing requirements for new offices and specifying
   that the maximum approval period is one year).




                                                  3
Case: 21-10116         Document: 00516479511         Page: 4   Date Filed: 09/21/2022




                                      No. 21-10116


          USCIS responded to BlueStar’s petition by issuing a request for
   evidence (RFE) because it had preliminarily determined that BlueStar’s
   petition was insufficient to establish Lodaliya’s eligibility for the visa.
   USCIS asked BlueStar for more details regarding his employment with
   Krishna Textile and his upcoming role with BlueStar because it had
   determined that the documents he had submitted were insufficient to
   establish that he was working in an executive capacity at Krishna Textile or
   that BlueStar would be able to support an executive position. USCIS
   pointed specifically to the facts that (1) almost all of the documents that had
   been submitted up to that point were self-generated; (2) the documents were
   not detailed enough to prove that Lodaliya was acting in an executive capacity
   at Krishna Textile; and (3) the BlueStar documents were not detailed enough
   to prove that Lodaliya would be acting in an executive capacity once in the
   United States.        BlueStar responded by sending another affidavit from
   Lodaliya, a letter from counsel, and a letter from a chartered accountant
   attesting to Lodaliya’s ownership of Krishna Textile.
          USCIS denied BlueStar’s petition on two independent grounds. The
   agency found that BlueStar had failed to meet its burden to establish that:
   (1) Lodaliya’s position with Krishna Textile was executive or managerial for
   purposes of the INA; and (2) that BlueStar would be able to support an
   executive or managerial position within one year.
          BlueStar filed suit in the district court seeking judicial review of the
   agency decision under the Administrative Procedure Act. 9 The parties filed
   cross-motions for summary judgment, and the district court granted
   USCIS’s motion, finding that USCIS was not arbitrary or capricious in
   denying the petition because it had “reviewed the submitted evidence and


          9
              5 U.S.C. § 702.




                                           4
Case: 21-10116              Document: 00516479511               Page: 5     Date Filed: 09/21/2022




                                               No. 21-10116


   articulated a rational relationship between the facts and the denial . . . .”
   BlueStar appealed.
                                                     II
              Before reaching the merits of BlueStar’s appeal, we must first address
   mootness and our recent decision in Ermuraki v. Renaud. 10
              Mootness is a threshold jurisdictional question that we review de
   novo. 11    Pursuant to Article III of the Constitution, federal courts may only
   decide live cases and controversies. 12 A case or controversy is live, and a
   litigant has standing, if the litigant has suffered, or is threatened with, “an
   actual injury traceable to the defendant and likely to be redressed” by the
   court. 13 Critically, this “case or controversy” requirement applies at all
   stages of litigation. 14 If the claim ceases to be a live one during litigation, then
   the case generally becomes moot and the federal court ceases to have
   jurisdiction to hear it. 15 Mootness can be often thought of as “the doctrine
   of standing in a time frame” because generally, “[t]he requisite personal




              10
                   987 F.3d 384 (5th Cir. 2021) (per curiam).
              11
              E.g., id. at 386; Dierlam v. Trump, 977 F.3d 471, 476 (5th Cir. 2020); Ctr. for
   Individual Freedom v. Carmouche, 449 F.3d 655, 659 (5th Cir. 2006).
              12
            See U.S. Const. art. III, § 2; see also Dierlam, 977 F.3d at 476 (citing
   DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)).
              13
                   Dierlam, 977 F.3d at 476 (quoting Chafin v. Chafin, 568 U.S. 165, 171-72 (2013)).
              14
             Chafin, 568 U.S. at 172 (quoting Lewis v. Continental Bank Corp., 494 U.S. 472,
   477 (1990)).
              15
                   See Ermuraki, 987 F.3d at 386 (discussing how intervening events can moot a
   case).




                                                     5
Case: 21-10116           Document: 00516479511                Page: 6     Date Filed: 09/21/2022




                                             No. 21-10116


   interest that must exist at the commencement of litigation (standing) must
   continue throughout its existence (mootness).” 16
           Intervening events can moot a case, but only if those events “render[]
   the court unable to grant the litigant ‘any effectual relief whatever . . . .’” 17
   So “long as the parties have a concrete interest, however small, in the
   outcome of the litigation, the case is not moot.” 18
           USCIS contends that BlueStar’s claim is no longer a live controversy
   for purposes of Article III because intervening events have rendered the court
   unable to provide any relief. Specifically, USCIS argues that (1) BlueStar
   sought the visa for a time period that has now lapsed—December 2019 to
   December 2020; and (2) the petition was for a “new office,” but BlueStar is
   no longer a “new office” for purposes of the INA.
           We begin by noting that this circuit and many others have addressed
   whether diversity-visa-petition appeals are mooted after the year in which
   they are sought, but no circuit appears to have addressed whether L-1A visas
   become moot under similar circumstances. 19 One district court in Florida
   addressed the question last year, finding that the passage of time did not



           16
             Carmouche, 449 F.3d at 661 (quoting U. S. Parole Comm’n v. Geraghty, 445 U.S.
   388, 397 (1980)); but see Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528
   U.S. 167, 170–71 (2000) (explaining shortcomings in this description and noting that “if
   mootness were simply ‘standing set in a time frame,’ the exception to mootness that arises
   when the defendant’s allegedly unlawful activity is ‘capable of repetition, yet evading
   review’ could not exist.”).
           17
             Dierlam, 977 F.3d at 476 (quoting Calderon v. Moore, 518 U.S. 149, 150 (1996)
   (per curiam)); see also, e.g., Ermuraki, 987 F.3d at 386; Ctr. for Biological Diversity, Inc. v.
   BP Am. Prod. Co., 704 F.3d 413, 425 (5th Cir. 2013).
           18
             Knox v. Serv. Emps. Intern. Union, Loc. 1000, 567 U.S. 298, 307-08 (2012)
   (quoting Ellis v. Ry. Clerks, 466 U.S. 435, 442 (1984)).
           19
                See, e.g., Ermuraki, 987 F.3d at 386 (citing cases).




                                                    6
Case: 21-10116            Document: 00516479511         Page: 7      Date Filed: 09/21/2022




                                         No. 21-10116


   render the L-1A petition for a new office moot, but as of yet there is no circuit
   opinion on point. 20
           Restated, the question before the court is whether an L-1A, “new
   office” visa petition becomes moot if litigation is still ongoing past the
   validity period of the visa originally sought. The answer to that question
   depends on whether the court can grant the relief requested, i.e., “[a]n order
   . . . to reopen and approve the I-129 [p]etition.” So long as this court can
   grant some effectual relief, no matter how small, the claim is not moot. 21 For
   the reasons explained below, we hold that this court could effectuate relief.
   The claim is not moot.
                                              A
           USCIS cites Ermuraki v. Renaud in support of its argument that the
   lapsed time period moots the claim, 22 but Ermuraki does not control the
   outcome of this case. In Ermuraki, the plaintiffs challenged the denial of their
   application to adjust their immigration status under the diversity visa
   program. 23 The Ermurakis had been randomly selected to apply for a
   diversity visa in the 2019 fiscal year, but they were ultimately denied. 24 They
   filed their district court action challenging USCIS’s denial after the fiscal



           20
             See Canal A Media Holding, LLC v. U.S. Citizenship & Immigr. Servs., 537 F.
   Supp. 3d 1323, 1325-27 (S.D. Fla. 2021) (declining to address USCIS’s argument that the
   lapsed time period mooted the petition and rejecting USCIS’s argument that the fact the
   office would no longer be “new” barred relief).
           21
               Cf. Knox, 567 U.S. at 307-08 (quoting Ellis v. Ry. Clerks, 466 U.S. 435, 442
   (1984)) (“[A]s long as the parties have a concrete interest, however small, in the outcome
   of the litigation, the case is not moot.” (alteration in original)).
           22
                987 F.3d 384.
           23
                Id. at 385.
           24
                Id.




                                               7
Case: 21-10116          Document: 00516479511             Page: 8   Date Filed: 09/21/2022




                                           No. 21-10116


   year had ended; the appeal stretched well beyond that. 25 “By law, diversity
   visas must be awarded before midnight on the last day of the fiscal year for
   which an applicant was selected to apply.” 26 Because the visa was not
   awarded within the 2019 fiscal year and statutorily could not be awarded after
   the 2019 fiscal year ended, this court vacated the judgment and dismissed the
   case as moot. 27 Following the lead of our sister circuits, this court concluded
   it could provide no relief in the face of the statutory prohibition. 28
          L-1A visas, by contrast, are under no such strict, fiscal-year deadline.
   L-1A visas may be awarded for a statutory maximum of 7 years. 29 The
   regulations do, however, restrict the approval of an initial L-1A visa for up to
   only 3 years. 30 It is true that new offices, as USCIS points out, are subject
   to even stricter guidelines; an L-1A visa for an intracompany transfer to a new
   U.S. office “may [only] be approved for a period not to exceed one year.” 31
   But the statute and regulations are silent with regard to whether the agency
   may approve a petition initially submitted more than one year ago and
   whether the approved dates of eligibility must match those the petitioner




          25
               Id.
          26
               Id. (emphasis added) (citing 8 U.S.C. § 1154(a)(1)(l)(ii)(II); 22 C.F.R.
   § 42.33(f)).
          27
               Id. at 386-87.
          28
              See id. (“[M]ootness applies when intervening circumstances render the court
   no longer capable of providing meaningful relief to the plaintiff.”) (quoting Ctr. for
   Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d 413, 425 (5th Cir. 2013)).
          29
               8 U.S.C. § 1184(c)(2)(D)(i).
          30
               8 C.F.R. § 214.2(l)(7)(i)(A)(2).
          31
               8 C.F.R. § 214.2(l)(7)(i)(A)(3).




                                                  8
Case: 21-10116           Document: 00516479511               Page: 9      Date Filed: 09/21/2022




                                             No. 21-10116


   requested. The only statutory bar is on the total length of time the initial
   application may be approved—one year. 32
           This omission is critical. Under what is sometimes called the omitted-
   case canon of construction, “a statute should not be read to include matter it
   does not include.” 33 Diversity visas may only be approved during the fiscal
   year in which they are sought—Congress made that clear right in the statute:
   “Aliens who qualify, through random selection, for a visa under section
   1153(c) of this title shall remain eligible to receive such visa only through the
   end of the specific fiscal year for which they were selected.” 34 Additionally,
   federal regulations mandate time periods of eligibility for other
   nonimmigrant visas in a way completely absent from the L-1A context. For
   example, H-1B visas “approved after the date the petitioner indicates . . .
   shall show a validity period commencing with the date of approval and ending
   with the date requested by the petitioner,” and O-1 visas “shall show the
   actual dates requested by the petitioner” or “a validity period commencing
   with the date of approval and ending with the date requested by the
   petitioner.” 35
           USCIS points this court to Liberty Church of the Assemblies of God v.
   Blinken in support of its argument. 36 There, the First Circuit held an appeal




           32
                Id.
           33
             Env’t Integrity Project v. EPA, 969 F.3d 529, 541-42 (5th Cir. 2020) (citing Lamie
   v. U.S. Tr., 540 U.S. 526, 538 (2004)).
           34
                8 U.S.C. § 1154(a)(1)(I)(ii)(II); 22 C.F.R. § 42.33(f).
           35
             Compare 8 C.F.R. § 214.2(h)(9)(ii)(B), and § 214.2(o)(6)(ii)(A), (B), with 8
   C.F.R. § 214.2(l).
           36
             No. 20-1707, 2021 WL 5355640, at *1 (1st Cir. Nov. 10, 2021) (unpublished);
   Liberty Church of the Assemblies of God v. Pompeo, 470 F. Supp. 3d 74, 77 (D. Mass. 2020).




                                                   9
Case: 21-10116          Document: 00516479511               Page: 10        Date Filed: 09/21/2022




                                             No. 21-10116


   moot because the validity period for an applicant’s R-1 visa had lapsed. 37
   This case is distinguishable, however. Not only does it involve a different
   class of visa, but R-1 visas are subject to limitations that resemble those
   applicable to O-1 visas as described above. 38 Congress took no such action
   with regard to specifying a time frame during which L-1A new-office
   petitioners remain eligible for the visa. 39
           Congress’ decision to not statutorily limit the period in which an L-
   1A visa may be approved in the same way it did with diversity visas and other
   nonimmigrant visas is evidence it did not intend to do so. 40 The statute and
   regulations governing L-1A visas are unambiguous—there is no bar to
   granting relief past the dates originally sought in the petition. It is not the
   place of a court to read such a bar into the statute.
                                                   B
           USCIS next argues that at the time BlueStar submitted the petition,
   it had been in business for less than one year, rendering it a “new office” for
   purposes of the INA. Because BlueStar petitioned for a new office visa but
   has now theoretically been in business for more than one year, USCIS
   contends it is no longer a new office, rendering its petition seeking to transfer
   Lodaliya moot. It is true that the regulations define “new office” as one
   having been in business for less than one year, and BlueStar claims to have


           37
                Liberty Church, 2021 WL 5355640, at *1.
           38
            See 8 C.F.R. § 214.2(r)(5) (noting that an extension of stay under R-1 status
   “may be granted . . . for the validity period of the petition, up to 30 months . . . .”).
           39
                See 8 U.S.C. § 1101(a)(15)(L) (not specifying a time period of eligibility).
           40
              See Advoc. Health Care Network v. Stapleton, 137 S. Ct. 1652, 1659 (2017) (quoting
   Lozano v. Montoya Alvarez, 572 U.S. 1, 16 (2014)) (“When legislators did not adopt
   ‘obvious alternative’ language, ‘the natural implication is that they did not intend’ the
   alternative.”).




                                                   10
Case: 21-10116          Document: 00516479511               Page: 11       Date Filed: 09/21/2022




                                             No. 21-10116


   begun operations in 2019, suggesting that it would no longer be considered a
   new office for purposes of the INA. 41 But this is immaterial to the mootness
   analysis, and because neither the mootness analysis nor the final disposition
   of this appeal depends on whether BlueStar is currently a “new office,” this
   court expresses no opinion on that question.
           L-1A visas are available to employers transferring employees to the
   United States to open a new office, as well as those transferring employees to
   an existing office. 42 The evidence needed to support an application for a new
   office L-1A visa is the exact same as that needed for an existing office L-1A
   visa except that the new-office petitioner must include some extra
   information not required of the existing-office petitioner. 43 Put another way,
   new offices are subject to additional requirements, not different
   requirements. If this court were to grant relief to BlueStar, USCIS would
   be ordered to approve the now no longer “new” company for a visa based on
   a petition containing more evidence than the statute and regulations require.
   There is nothing in the INA prohibiting USCIS from granting a petition with
   more than the minimum required information and, as one district court has
   noted, an “L-1 visa[ is] available to employers regardless of the ‘newness’ of
   their office.” 44 There is nothing stopping this court from effecting relief


           41
                See 8 C.F.R. § 214.2(l)(1)(ii)(F) (defining “[n]ew office”).
           42
             8 C.F.R. § 214.2(l)(7)(i)(A)(2), (3) (authorizing approval for both existing and
   new office transferees).
           43
              8 C.F.R. § 214.2(l)(3)(v) (listing additional evidence that must be submitted with
   a petition for a new office); Canal A Media Holding, LLC v. U.S. Citizenship & Immigr.
   Servs., 537 F. Supp. 3d 1323, 1326 (S.D. Fla. 2021) (discussing the additional evidentiary
   requirements as a reason for why the fact an office may no longer be considered “new”
   does not moot the case).
           44
             See 8 U.S.C. § 1101(a)(15)(L); Canal A Media Holding, LLC, 537 F. Supp. 3d at
   1326 (rejecting USCIS’s argument that the passage of time has rendered a new office
   petition moot).




                                                  11
Case: 21-10116          Document: 00516479511               Page: 12       Date Filed: 09/21/2022




                                             No. 21-10116


   based on the newness of the office. We conclude that there is no statutory or
   regulatory bar to granting relief.
                                                  C
           The question remaining is whether this court could affirmatively grant
   the relief. Under the APA, this court “shall . . . hold unlawful and set aside
   agency action, findings, and conclusions found to be arbitrary, capricious, an
   abuse of discretion, or otherwise not in accordance with law . . . .” 45 If the
   denial of the L-1A petition had been unlawful under the APA, this court could
   order USCIS to reopen and approve the petition for dates other than those
   initially specified and regardless of the “newness” of the office. Under the
   facts of this case, this court could effectuate relief. 46 BlueStar’s claim is not
   moot.
                                                  III
           Moving to the merits, this court reviews grants of summary judgment
   de novo, applying the same standard of review as the district court. 47 The
   standard of review for agency action under the APA is whether the agency
   acted in a way that was “arbitrary, capricious, an abuse of discretion, or
   otherwise not in accordance with law.” 48 A decision is not arbitrary and
   capricious if the agency reviews the evidence before it and articulates a




           45
                5 U.S.C. § 706.
           46
             Cf. Knox v. Serv. Emps. Intern. Union, Loc. 1000, 567 U.S. 298, 307-08 (2012)
   (quoting Ellis v. Ry. Clerks, 466 U.S. 435, 442 (1984)).
           47
             In re Dallas Roadster, Ltd., 846 F.3d 112, 123 (5th Cir. 2017) (quoting Tiblier v.
   Dlabal, 743 F.3d 1004, 1007 (5th Cir. 2014)).
           48
                Defensor v. Meissner, 201 F.3d 384, 386 (5th Cir. 2000); see also 5 U.S.C. § 706.




                                                  12
Case: 21-10116          Document: 00516479511               Page: 13    Date Filed: 09/21/2022




                                             No. 21-10116


   rational explanation for the result reached. 49 We may not reweigh the
   evidence that was before the agency to reach a different conclusion. 50 “The
   scope of review under the ‘arbitrary and capricious’ standard is narrow and
   a court is not to substitute its judgment for that of the agency.” 51
           In its denial letter, USCIS determined that the evidence submitted
   was insufficient to prove that Lodaliya’s position with Krishna Textile was
   executive or that his position with BlueStar would be executive, as is required
   for the L-1A visa. 52 USCIS explained that it denied the petition because
   “[p]roviding evidence of ownership [of Krishna Textile] does not, in itself,
   establish eligibility . . . as an intracompany transferee in a managerial or
   executive capacity . . . .” The agency also explained that the descriptions of
   Lodaliya’s position and those of his subordinates did not establish that he was
   acting in an executive capacity at Krishna Textile or that he would be acting
   in an executive capacity at BlueStar, based in part on the fact that it was not
   clear that there were enough subordinates available to handle the day-to-day
   aspects of the job. Finally, and as an independent basis for denial, USCIS
   pointed to the fact that BlueStar’s estimated operating costs in its first year
   were over $300,000, yet Krishna Textile had net assets worth only a little
   more than $100,000. The agency reasoned that this was not enough to
   sustain the business for a year such that it would be able to remunerate


           49
             See Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463
   U.S. 29, 43 (1983); Louisiana ex rel. Guste v. Verity, 853 F.2d 322, 327 (5th Cir. 1988).
           50
             Harris v. United States, 19 F.3d 1090, 1096 (5th Cir. 1994); see Arkansas v.
   Oklahoma, 503 U.S. 91, 113 (1992) (“The court should not supplant the agency’s findings
   merely by identifying alternative findings that could be supported by substantial
   evidence.”).
           51
                State Farm Mut. Auto. Ins. Co., 463 U.S. at 43.
           52
             See 8 C.F.R. § 214.2(l)(1)(i) (limiting eligibility to those in executive or
   managerial roles); § 214.2(l)(1)(ii)(B), (C) (defining executive and managerial).




                                                  13
Case: 21-10116         Document: 00516479511               Page: 14      Date Filed: 09/21/2022




                                            No. 21-10116


   Lodaliya and support an executive position within one year of operation as
   required by law. 53
          BlueStar objects to each of these findings. Relying on the fact that it
   sent voluminous records to the agency, the company argues that the agency
   must not have reviewed the evidence it submitted because if it had, it would
   have agreed that BlueStar was eligible for the visa. But at bottom, BlueStar
   disagrees with the conclusion USCIS reached, points the court back to the
   documents themselves, and asks us to reach a different conclusion. We may
   not reweigh the evidence that was before USCIS; we may only ask whether
   the agency considered the relevant factors and reached a rational
   conclusion 54—a task we take up in the next two sections.
                                                 A
          USCIS denied BlueStar’s petition on two independent grounds. The
   first of which was that BlueStar had failed to prove that Lodaliya was acting
   in an executive capacity at Krishna Textile. “It is well settled that the
   applicant for a visa bears the burden of establishing eligibility.” 55 As such,
   BlueStar had to prove that Lodaliya was “primarily [responsible for]
   [d]irect[ing] the management of the organization . . . [e]stablish[ing] the goals
   and policies of the organization . . . [e]xercis[ing] wide latitude in
   discretionary decision-making; and [r]eceiv[ing] only general supervision or
   direction from higher level executives . . . .” 56 BlueStar attempted to carry
   its burden by submitting affidavits, letters from counsel, and a business plan.


          53
             See 8 C.F.R. § 214.2(l)(3)(v)(C) (describing additional evidence required for
   new-office petitioners).
          54
               Harris, 19 F.3d at 1096; see Arkansas v. Oklahoma, 503 U.S. at 113.
          55
               Nat’l Hand Tool Corp. v. Pasquarell, 889 F.2d 1472, 1475 (5th Cir. 1989).
          56
               8 C.F.R. § 214.2(l)(1)(ii)(C).




                                                 14
Case: 21-10116          Document: 00516479511               Page: 15   Date Filed: 09/21/2022




                                             No. 21-10116


           In the RFE, USCIS explicitly referenced the materials BlueStar
   provided and pointed out inadequacies in their level of detail and their
   probative value. It offered the company a chance to cure, yet BlueStar sent
   more of the same, including a document that created an unexplained
   inconsistency in Lodaliya’s affidavits. In its denial letter, USCIS explained
   why it was denying the petition—clearly connecting the inadequacies
   outlined above to the controlling statute and regulations—the “relevant
   factors” of analysis. For example, USCIS explained that:
           The evidence, in its totality, must establish that the beneficiary
           performed the level of responsibility outlined in these
           regulations. . . . The position descriptions you provided in the
           affidavit do not sufficiently demonstrate . . . how these
           positions relieve him from performing the day-to-day
           responsibilities of the operation. . . . Therefore, you have not
           demonstrated that the foreign entity has an organizational
           structure sufficient to elevate the beneficiary to an executive
           position as defined by the [INA].
   The explanation USCIS offered above is a rational one. The statute requires
   that Lodaliya be a true executive of the organization. To do so, he must
   “primarily . . . [d]irect[ ] the management” of Krishna Textile. 57 As the U.S.
   District Court for the Southern District of Texas recently noted in an
   unpublished opinion, this must relieve him of the need to focus on the
   organization’s day-to-day functions. 58 It was not arbitrary or capricious for
   USCIS to conclude that Lodaliya was not an executive when confronted



           57
                8 C.F.R. § 214.2(l)(1)(ii)(C).
           58
             HRE-DN, L.P. v. Dep’t of Homeland Sec., No. 4:19-CV-1893, 2020 WL 3513256,
   at *4 (S.D. Tex. Apr. 23, 2020) (unpublished) (“The definition requires a level of staffing
   that has a subordinate management structure allowing the executive employee to direct
   other managers and to focus on the broad goals of the organization rather than its day-to-
   day functions.”).




                                                  15
Case: 21-10116          Document: 00516479511               Page: 16   Date Filed: 09/21/2022




                                             No. 21-10116


   with conflicting affidavits lacking in detail and suggesting that he performed
   nonexecutive duties. 59
           BlueStar notes that USCIS looked to the responsibilities of
   Lodaliya’s subordinates at Krishna Textile and BlueStar to determine
   whether Lodaliya himself was an executive. BlueStar identifies this as legal
   error because the definition of executive capacity does not on its face instruct
   USCIS to look to the responsibilities of subordinate employees in
   determining whether an individual is an executive in the same way that the
   definition of managerial capacity does. 60 USCIS contends that executive
   capacity is by nature a higher office than managerial capacity and, therefore,
   the agency may properly look to whether the subordinates of an executive are
   managers to determine whether the individual “[d]irects the management of
   the organization . . . .” 61 Unpublished district-court decisions, as well as
   USCIS’s Administrative Appeals Office are in accord with this position. 62
   We agree.
           Congress has differentiated between managers and executives.
   Whereas the statute and regulations define managers as responsible for
   managing personnel, they define executives as responsible for the


           59
              See, e.g., Republic of Transkei v. I.N.S., 923 F.2d 175, 176-77 (D.C. Cir. 1991)
   (affirming denial of L-1 visa to Consul General of a territory because he had submitted
   insufficiently detailed evidence to prove that he was doing primarily executive or
   managerial work); Svelte Constr., LLC v. Baran, 368 F. Supp. 3d 1301, 1308-09 (D. Minn.
   2019) (upholding USCIS denial of L-1A visa due to petitioner performing nonexecutive
   functions to the point they were no longer primarily performing executive functions).
           60
            See 8 C.F.R. § 214.2(l)(1)(ii)(B)(2) (defining “managerial capacity” in part as
   one who manages other supervisory or professional personnel).
           61
                8 C.F.R. § 214.2(l)(1)(ii)(C).
           62
             See, e.g., HRE-DN, L.P., 2020 WL 3513256, at *4; Hakimuddin v. Dep’t of
   Homeland Sec., No. 4:08-CV-1261, 2009 WL 497141, at *4 (S.D. Tex. Feb. 26, 2009)
   (unpublished); In re W-L-D- LLC, 2018 WL 3036116 (DHS), at *4 (AAO May 31, 2018).




                                                 16
Case: 21-10116          Document: 00516479511               Page: 17   Date Filed: 09/21/2022




                                             No. 21-10116


   management of the company as a whole. 63 A plain reading of the text leads
   us to conclude that “[d]irect[ing] the management of the organization”
   necessarily includes directing managers of the organization. 64 We agree with
   the district judge in HRE-DN, L.P. v. Dep’t of Homeland Sec. that “[t]he
   definition requires a level of staffing that has a subordinate management
   structure allowing the executive employee to direct other managers and to
   focus on the broad goals of the organization rather than its day-to-day
   functions.” 65 It was not error to look to the duties of Lodaliya’s subordinates
   to determine whether they were managers. Nor was it arbitrary or capricious
   for USCIS to deny BlueStar’s petition considering its reasoning that he was
   not an executive as a result.
                                                    B
           USCIS rested its denial on two independent grounds, the second of
   which was that BlueStar would not support an executive position within one
   year of operation as required by 8 C.F.R. § 214.2(l)(3)(v)(C). Subsection (C)
   requires petitioners to provide evidence of “[t]he size of the United States
   investment and the financial ability of the foreign entity to remunerate the
   beneficiary and to commence doing business in the United States . . . .” 66 In
   reaching the conclusion that BlueStar would not be able to meet that
   requirement, USCIS looked, in part, to the value of Krishna Textile’s net
   assets—little more than $100,000—and determined that it was not enough


           63
             Compare 8 C.F.R. § 214.2(l)(1)(ii)(B)(2) (defining “managerial capacity” in part
   as one who manages other supervisory or professional personnel), with id.
   § 214.2(l)(1)(ii)(C)(1) (defining executive capacity as an assignment in which the employee
   primarily “[d]irects the management of the organization . . . .”).
           64
                8 C.F.R. § 214.2(l)(1)(ii)(C)(1).
           65
                2020 WL 3513256, at *4.
           66
                8 C.F.R. § 214.2(l)(3)(v)(C)(2).




                                                    17
Case: 21-10116          Document: 00516479511               Page: 18       Date Filed: 09/21/2022




                                             No. 21-10116


   to support the operating costs of the company—estimated at more than
   $300,000. In USCIS’s estimation, $100,000 was not enough to support a
   $300,000 business. One does not need to be a business expert to see the
   rationality in that, and it is not this court’s place to reweigh that estimation. 67
   As one district court has similarly held, it was not arbitrary or capricious for
   USCIS to deny BlueStar’s petition on that basis. 68
           USCIS also based its denial on concerns about the sufficiency of
   detail in the affidavits and whether BlueStar’s other employees would
   perform enough of the day-to-day functions of BlueStar to elevate Lodaliya
   to an executive. These same reasons underlie the agency’s denial as to the
   first ground addressed in Part III(A)—Lodaliya’s inadequate showing that
   his position at Krishna Textile was executive. For the same reasons as in Part
   III(A), this was not arbitrary or capricious.
           Finally, BlueStar, in its reply brief, argues that this court may not
   properly look to the size of BlueStar and Krishna Textile as a factor in
   determining if Lodaliya was an executive because USCIS raised this issue
   only in its appellate briefing and not in its denial letter. It is true that the
   denial letter does not rest its reasoning specifically on staffing levels, but this
   factor alone is not dispositive. Regardless, to the extent that USCIS and this
   court might take staffing levels into consideration, it is well settled that
   staffing levels may be “used as a factor in determining whether an individual




           67
                See Harris v. United States, 19 F.3d 1090, 1096 (5th Cir. 1994).
           68
              Cf. Décor Team LLC v. McAleenan, 520 F. Supp. 3d 1212, 1223-24, (D. Ariz.
   2021) (upholding USCIS denial of an I-140 petition because petitioner’s assets were less
   than the beneficiary’s proffered wage, thus failing to establish it had the ability to pay the
   beneficiary his salary as required by law).




                                                  18
Case: 21-10116        Document: 00516479511                Page: 19        Date Filed: 09/21/2022




                                            No. 21-10116


   is acting in a managerial or executive capacity,” and there is no indication
   that staffing levels were the only factor considered. 69
                                                 C
           It was BlueStar’s burden to establish that Lodaliya was an executive
   primarily responsible for directing the management of Krishna Textile, that
   he would do the same for BlueStar, and that BlueStar would be able to
   financially support his executive position. 70 To meet this burden, it sent
   affidavits that did little more than restate the definition of executive capacity
   in various ways. In the eyes of both the district court and USCIS, BlueStar
   failed to prove sufficiently how Lodaliya was acting in an executive capacity
   for purposes of the INA.             Further, the financing Krishna Textile had
   provided was, in the eyes of USCIS, inadequate to support BlueStar given
   BlueStar’s own estimate of its operating expenses. USCIS identified these
   as shortcomings of BlueStar’s petition and explained why the petition was
   insufficient through repeated references to the statute and regulations
   governing L-1A visas. Because USCIS articulated a rational explanation for
   the facts found and the decision reached, it was not arbitrary or capricious for
   the agency to deny the petition. 71




           69
              8 U.S.C. § 1101(a)(44)(C); see also Brazil Quality Stones, Inc. v. Chertoff, 531 F.3d
   1063, 1070 (9th Cir. 2008) (affirming USCIS denial of L-1A visa partly based on reasoning
   that small size of company was unable to support managerial position).
           70
              Nat’l Hand Tool Corp. v. Pasquarell, 889 F.2d 1472, 1475 (5th Cir. 1989) (“It is
   well settled that the applicant for a visa bears the burden of establishing eligibility.”); see
   also 8 C.F.R. § 214.2(l) (listing the eligibility criteria).
           71
              See, e.g., Republic of Transkei v. I.N.S., 923 F.2d 175, 176-77 (D.C. Cir. 1991)
   (affirming denial of L-1 visa to Consul General of a territory because he had submitted
   insufficient evidence to prove that he was doing primarily executive or managerial work).




                                                 19
Case: 21-10116    Document: 00516479511             Page: 20   Date Filed: 09/21/2022




                                     No. 21-10116


                                 *        *         *
         For the foregoing reasons, the judgment of the district court is
   AFFIRMED.




                                         20